Title: From George Washington to John Augustine Washington, 4 July 1778
From: Washington, George
To: Washington, John Augustine


          
            Dear Brother,
            Brunswick in New Jersey July 4th 1778.
          
          Your Letter of the 20th Ulto came to my hands last Night—before this will have reached you, the Acct of the Battle of Monmouth propably will
            get to Virginia; which, from an unfortunate, and bad beginning, turned out a glorious
            and happy day.
          The Enemy evacuated Philadelphia on the 18th Instt—at ten oclock that day I got
            intelligence of it, and by two oclock, or soon after, had Six Brigades on their March
            for the Jerseys, & followed with the whole Army next Morning—On the 21st we
            compleated our passage over the Delaware at Coryells ferry (abt 33 Miles above
            Philadelphia) distance from Valley forge near 40 Miles—From this Ferry we moved down
            towards the Enemy, and on the 27th got within Six Miles of them.
          General Lee having the command of the Van of the Army, consisting of fully 5000 chosen
            Men, was ordered to begin the Attack next Morning so soon as the enemy began their
            March, to be supported by me—But, strange to tell! when he came up with the enemy, a
            retreat commenced; whether by his order, or from other causes, is now the subject of
            enquiry, & consequently improper to be discanted on, as he is in arrest and a
            Court Martial sitting for tryal of him. A Retreat however was the fact, be the causes as
            they may; and the disorder arising from it would have proved fatal to the Army had not
            that bountiful Providence which has never failed us in the hour of distress, enabled me
            to form a Regiment or two (of those that were retreating) in the face of the Enemy, and
            under their fire, by which means a stand was made long enough (the place through which
            the enemy were pursuing being narrow) to form the Troops that were advancing, upon an
            advantageous piece of Ground in the rear. hence our affairs took a favourable turn,
            & from being pursued, we drove the Enemy back, over ground they had followed us,
            recovered the field of Battle, & possessed ourselves of their dead. but, as they
            retreated behind a Morass very difficult to pass, & had both Flanks secured with
            thick Woods, it was found impracticable with Men fainting with fatiegue, heat, and want
            of water, to do any thing more that Night. In the Morning we expected to renew the
            Action, when behold the enemy had stole off as Silent as the Grave in the Night after
            having sent away their wounded. Getting a Nights March of us, and having but ten Miles
            to a strong pass, it was judged inexpedient to follow them any further, but move towards
            the North River least they should have any design upon our posts there.
          
          We buried 245 of their dead on the field of Action—they buried several themselves—and
            many have been since found in the Woods, where, during the action they had drawn them
            to, and hid them—We have taken five Officers and upwards of One hundred Prisoners, but
            the amount of their wounded we have not learnt with any certainty; according to the
            common proposition of four or five to one, their should be at least a thousand or
            1200—Without exagerating, there trip through the Jerseys in killed, Wounded, Prisoners,
            & deserters, has cost them at least 2000 Men & of their best Troops—We
            had 60 Men killed—132 Wounded & abt 130 Missing, some of whom I suppose may yet
            come in. Among our Slain Officers is Majr Dickenson, & Captn Fauntleroy, two
            very valuable ones.
          I observe what you say concerning voluntary enlistments, or rather your Scheme for
            raising 2000 Volunteers; & candidly own to you I have no opinion of it—these
            measures only tend to burthen the public with a number of Officers without adding one
            jot to your strength, but greatly to confusion, and disorder—If the several States would
            but fall upon some vigorous measures to fill up their respective Regiments nothing more
            need be asked of them, but while these are neglected, or in other words ineffectually
            & feebly attended to, & these succeedaniums tried, you never can have an
            Army to depend upon.
          The Enemy’s whole force Marched through the Jerseys (that were able) except the
            Regiment of Anspach, which, it is said, they were affraid to trust, & therefore
            sent them round to New York by Water, along with the Commissioners; I do not learn that
            they have received much of a reinforcement as yet—nor do I think they have much prospect
            of any, worth Speaking of, as I believe they stand very critically with respect to
            France.
          As the Post waits I shall only add my love to my Sister
            and the family, & Strong assurances of being with the sincerest regard &
            Love—Yr Most Affecte Brother
          
            Go: Washington
          
          
            Mr Ballendines Letter shall be sent to New York by the first Flag. I am now moving on towards the No. River.
          
        